DETAILED ACTION

Status of the Application
	In response filed on September 23, 2021, the Applicant amended claim 1.  Claims 1, 2, 4, 8, 9, 14, 18, and 20 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claim 1 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection. 

Claim Objections
	Claims 1 and 14 are objected to because of the following informalities: --device-- should be inserted at several locations subsequent to “wearable display” to maintain consistency of terminology throughout the claims (i.e., recite “wearable display device” as opposed to “wearable display”). Alternatively, the word “device” could be deleted from all recitations of “wearable display device”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


	Claims 1, 2, 4, 8, 9, 14, 18, and 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the 
	
	 Claim 1 recites “the first wearable display being associated with…a camera, receiving image information from the camera associated with the first wearable display device; estimating the expected viewership associated with the expected future time period using the received image information, selecting by the processor, based on the estimated expected viewership associated with the expected future time period for the selected first person, a first message for display on the first wearable display device”. These limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention
The original disclosure does not describe/support an embodiment where a camera is associated with a wearable display device that is affixed to an article associated with a person who is/was performing in an on-going event, wherein the system estimates an expected viewership associated with an expected future time period of the on-going event using image information received from the camera, and where the system selects a message for display on the wearable display based on the expected viewership associated with the expected future time period of the on-going event. Instead, the original specification only suggests use of a camera associated with a display at a fixed-location or a display associated with a “movable object”, and never in association with an ongoing event in which a person is/was performing. These are discussed as separate embodiments, and the specification clearly distinguishes between displays associated with “movable objects” and wearable displays affixed to an article associated with a person participating in an ongoing event.. For example, the specification refers to cameras only in paragraphs [0040], [0088], and [0105] . Paragraph [0040] corresponds to the method/embodiments discussed in paragraphs [0037]-[0041] pertaining to selecting a message for display on a “display unit”. These paragraphs suggest the display unit may be associated with a movable object (e.g., taxi, bus) or affixed at a certain location (e.g., public transportation venue). These paragraphs make no reference to wearable displays affixed to an article associated with a person, let alone persons who are performing in an on-going event, as the claims require. The same is true for paragraphs [0085]-[0088], which explicitly introduce new/separate embodiments for selecting messages for display devices that are “not…display devices associated with performers and…wearable displays” ([0085]). Paragraph [0088] makes no reference to wearable displays affixed to an article associated with a person, let alone persons who are performing in an on-going event, as the claims require. Paragraph [00105] also distinguishes between displays associated with persons and other “non-moving displays(s) affixed in various locations and/or…movable objects”, and only mentions cameras associated with the later type of displays. Original claims 72, 73, 81, and 82 (which recite use of cameras to estimate viewership) clearly correspond to and find support in the above-referenced portions of the specification, and nothing in these claimed embodiments has to do with wearable displays, displays affixed to an article associated with a person, or an on-going event. The specification simply does not support this embodiment.
Furthermore, when referring to the wearable displays, the original specification suggest they are generally low power and thin and light weight (see [0079] and [0083]), and that the display devices often do not include a processor or ASIC because “a thin, flexible, light weight, wearable display often lacks significant computing power…because processors and ASICS consume power…(which) would require additional batteries, which would make the overall display system bulkier and/or heavier, which could adversely affect the wearability of the system ([0083]-[0084]). The specification then describes other embodiments associated with display devices that are “not…associated with performers and…wearable displays” ([0085]), and suggests that these other displays may have “one or more cameras…affixed to the display or may be placed near (e.g., not more than a foot apart from) the display” ([0088]). As such, the specification explicitly distinguishes embodiments with wearable displays from embodiments using these other displays, and only describes cameras as being associated with these other non-wearable displays. Furthermore, a PHOSITA would understand that affixing a camera to a wearable display or placing a camera within a foot of a wearable display would make the overall display system bulkier and/or heavier, which could adversely affect the wearability of the system. If processors and/or batteries are unable to be included in the wearable display, a camera would similarly not be included. It is clear that Applicant’s specification does not support this 
Lastly, it simply does not make sense, in light of the specification, to use cameras to estimate an expected viewership for an expected future time period of an on-going event, as is claimed. The specification suggests the expected viewership of an ongoing event is associated with the time of day or date in the future at which the event will occur, and explains that this is because time-of-day and/or date may be correlated with different television ratings and numbers of television viewers ( see [0002]-[0003] & [0008] & [0056]). Again, the claimed embodiment is concerned with an expected viewership of an expected future time period of an on-going event that a person is performing in. This is in contrast to the embodiments discussed where a camera is used to estimate a size of a crowd at a transportation venue to select messages for display on a fixed display or display attached to a “movable object” ([0086]-[0088]). These latter embodiments have nothing to do with a future event that a user is performing in.  
One of ordinary skill in the art would not recognize, in light of the above-cited pertinent sections of the disclosure, that the written description of the invention does not provide support for the claimed embodiment. A skilled artisan would not have understood that Applicant was in possession of the claimed invention as a whole at the time the application was filed. Per the MPEP section 2163 “if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph.”	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).
Each of the dependent claims are similarly rejected by virtue of their dependency.





(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims  1, 2, 4, 8, 9, 14, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 requires “obtaining or determining an expected future time period of an on-going event…wherein for each person, the expected future time period is associated with a value of a quality metric, the value of a quality metric comprising…an expected viewership associated with the expected future time period…the value of a quality metric for the expected future time period corresponding to the first level is greater than the value of a quality metric for the expected future time period corresponding to the second level…estimating the expected viewership associated with the expected future time period using the received image information, selecting by the processor, based on the estimated expected viewership associated with the expected future time period for the selected first person, a first message for display on the first wearable display device” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 explicitly states that the system “obtain(s) or determine(s)  an expected future time period of an on-going event…based on a level of the person’s prior performance”. The level of the person’s prior performance “is selected from at least a first level and a second level”. The claims also explicitly state that the obtained/determined expected future time period is directly “associated with a value of a quality metric…comprising…an expected viewership”, and that the different levels have different “value(s) of the quality metric”. Therefore, the claims suggest that the person’s level of performance corresponds with a different expected viewership value associated with expected future time period, and that future time periods associated with higher performance level necessarily correspond to a higher expected viewership value. It is unclear how an expected viewership value is necessarily greater for a and camera images), yet it is unclear how one would combine these techniques to estimate expected viewership for the claimed future time period. The specification describes (albeit vaguely) viewership estimation using separate techniques. One technique uses an estimated future time of day and/or date at which the event will occur and/or percentage of coverage a person will receive to correlate this information with different television ratings and numbers of expected television viewers ( see [0002]-[0003] & [0008] & [0056] – e.g., prime time coverage is correlated with more television viewers). A separately disclosed technique is estimating a size of a crowd at a location without reference to an ongoing event or level of performance in an event ([0086]-[0088]). Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
Each of the dependent claims are similarly rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 


	Claims 1, 2, 4, 8, 9, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Puntoriero (U.S. PG Pub No. 2016/0019599, January 21, 2016) (hereinafter "Puntoriero”) in view of Travez et al. (U.S. PG Pub No. 2008/0189215, August 7, 2008) (hereinafter "Travez”) in view of Cullen  (U.S. PG Pub No. 2018/0310046 October 25, 2018 - hereinafter "Cullen”) in view of Mann et al. (U.S. Patent No. 10,296,943 May 21, 2019 - hereinafter "Mann”)

With respect to claim 1, Puntoriero teaches a computer-implemented method for selecting a display location and a message for display on the selected display location, the selected display location being affixed to an article associated with a person, the method comprising;
for each person from a plurality of candidate persons, obtaining or determining an expected future time period of an on-going event designated to the person based on a level of the person's prior performance during the on-going event: ([0014] & [0057] & [0125] & [0207] the sponsorable event/opportunity may be a golfer at one of the days of a golf tournament (e.g., the third or fourth day of the tournament, which occur after the cut and are allocated to the person based on the golfer’s on-going level of performance during the first two days resulting in them making the cut) and is therefore a “future time period of an on-going event to be allocated to the person based on a level of the person's prior performance during the on-going event, [0042] Wimbeldon Masters Superbowl and Olympics are all future time periods of on-going events (e.g., parts of regular season schedule that have various qualifying rounds/matches) that are allocated to athletes/persons based on their prior performance during the on-going event (e.g., based on their performance during the season and/or qualification rounds/matches))
wherein for each person, the expected future time period is associated with a value of a quality metric, the value of a quality metric comprising (i) a length of the ([0014] estimated event duration (i.e., “length of the future period”) and audience (i.e., viewership) are associated with the future sponsorable event/opportunity, [0031] & [0034] & [0042] & [0178] expected viewership for the event/opportunity, [0196] expected tv ratings, [0206] length of time, Examiner notes this description of the future time period is not given patentable weight and cannot result in patentable distinction because the quality metric is not positively encompassed within the scope of the claim (e.g., it is not obtained, stored, or used for anything within the scope of the claimed method))
the level is selected from at least a first level and a second level, the second level representing a lower performance than performance associated with the first level ([0014] & [0057] a player either makes the cut (a first level of performance) or does not make the cut (a second level of performance representing a lower performance), [0042],  Examiner notes that because the phrase “to be allocated to the person based on a level of the person's prior performance during the on-going event” is not given patentable weight the description of the level used to allocate the future time period is also not given patentable weight and cannot result in patentable distinction)
and the value of a quality metric for the expected future time period corresponding to the first level is greater than the value of a quality metric for the expected future time period corresponding to the second level; ([0014] event duration and estimated audience for making the cut (i.e., the first level) is greater than the  event duration and estimated audience for not making the cut (i.e., the second level), [0028] & [0178], Examiner notes that because the quality metric is not given patentable weight the description of the quality metric also is not given patentable weight (e.g., these metrics are not obtained, stored, or used for anything within the scope of the claimed method))
selecting by a processor, based on respective expected future time periods for the plurality of candidate persons, a first person and a first display location associated with the first person ([0014], [0047], [0051], [0178], [0196]-[0199], [0204]-[0207])
selecting by the processor, based on the estimated expected viewership associated with the expected future time period for the selected first person, a first message for display on the first display location associated with the first person ([0014] “on the basis of one or more criteria…estimated audience…”, [0015] & [0019] & [0074] & [0109] various selection factors and/or bids used to select sponsor for the sponsorable event/opportunity and their associated message (e.g., logo, slogan) that is for display, [0076] & [0161] for display on the article associated with the person)
Puntoriero does not appear to disclose,
the display locations are wearable display devices being affixed to articles associated with persons
the first wearable display being associated with a sensor and a camera
receiving image information from the camera associated with the first wearable display device; 
estimating the expected viewership associated with the expected future time period using the received image information, 
the processor being in communication with but located remotely from the first wearable display device
receiving from the sensor associated with the first wearable display device sensor information
wirelessly transmitting, during the expected future time period for the first person, (i) the first message to the first wearable display device and (ii) a signal for adjusting intensity, color, or polarization of the first wearable display device
However, Travez teaches a computer-implemented method for selecting a message for display on an article associated with a person comprising, 
the display locations are wearable display devices being affixed to articles associated with persons ([0023]-[0024] & [0026]-[0028] the display locations are wearable display devices being affixed to articles associated with persons)
the processor being in communication with but located remotely from the first wearable display device ([0023]-[0024] & [0026]-[0028] the processor used to select the advertisement is in communication with but located remotely from the first display device )
wirelessly transmitting, during the expected future time period for the first person, to (i) the first message to the first wearable display device ([0023]-[0024] & [0026]-[0028])
Travez suggests it is advantageous to include wherein the display locations are wearable display devices being affixed to articles associated with persons, the processor being in communication with but located remotely from the first wearable display device, and wirelessly transmitting, during the expected future time period for the first person, to the first message to the first wearable display device, because doing so increase the flexibility and efficiency with which different messages may be displayed on different articles associated with people which can increase the ability to monetize these displays/articles and in general can increase revenues ([0003] & [0019]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Puntoriero to include wherein the display locations are wearable display devices being affixed to articles associated with persons, the processor being in communication with but located remotely from the first wearable display device, and wirelessly transmitting, during the expected future time period for the first person, to the first message to the first wearable display device, as taught by Travez, because doing so increase the flexibility and efficiency with which different messages may be displayed on different articles associated with people which can increase the ability to monetize these displays/articles and in general can increase revenues.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wearable display devices being affixed to articles associated with the persons to which messages are wirelessly transmitted from a remotely-located processor of Travez for the non-electronic (e.g., fabric) display locations of Puntoriero. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
 wearable display devices being affixed to articles associated with persons, the processor being in communication with but located remotely from the first wearable display device, and wirelessly transmitting, during the expected future time period for the first person, to the first message to the first wearable display device. Furthermore, as in Travez, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would increase the flexibility and efficiency with which different messages may be displayed on different articles associated with people which can increase the ability to monetize these displays/articles and in general can increase revenues, as is needed in Puntoriero.
	
Puntoriero and Travez do not appear to disclose,
the first wearable display being associated with a sensor and a camera
receiving image information from the camera associated with the first wearable display device; 
estimating the expected viewership associated with the expected future time period using the received image information, 
receiving from the sensor associated with the first wearable display device sensor information
wirelessly transmitting (ii) a signal for adjusting intensity, color, or polarization of the first wearable display device in response to the received sensor information
However, Cullen teaches wearable display devices being affixed to articles associated with persons ([0013] “wearable display devices embodied in various articles of clothing…hat, t-shirt…to which a flexible video display is attached”, [0015]) to which advertisement messaging is wirelessly transmitted from a processor remotely located from the wearable display ([0010]-[0011] “digital content packet may be downloaded…external controller can communicate with the wearable display device to trigger the display of the media…may be part of a live billboarding system…users can earn money…for turning their device into an advertising platform…receive digital media that is to be used in an advertising context”, [0016] “the images…displayed upon the wireless flexible display device may be transmitted to the wearable display devices via any number of wireless communication mediums…from external devices, servers”, [0023]-[0024] “dynamic changes to what is displayed…provided by content packet downloads…provided by…communication node”, [0031]). Cullen further discloses 
the first wearable display being associated with a sensor and a camera ([0019] “may feature a device with an ambient light sensor capable of detecting the amount of ambient light present”, [0082] “wearable display device…may feature…light sensor(s)”, [0009] “pairs with a camera”, [0013] “devices integral camera(s) or any connected camera(s)”, [0081])
receiving image information from the camera associated with the first wearable display device; ([0017] “capable of recording electronic still images…moving images”, [0081] “one or more cameras which may capture images that can…utilized by the system to optimize display of content upon the wearable display”)
receiving from the sensor associated with the first wearable display device sensor information [0019] “ambient light sensor capable of detecting the amount of ambient light present…communicating that information back to the electronic central processing unit” – sensor information received by the CPU from the sensor associated with the wearable display device)
wirelessly transmitting a signal for adjusting intensity, color, or polarization of the first wearable display device in response to the received sensor information ([0019] “communicating that information back to the electronic central processing unit…the lights may also be adjusted based off the brightness of the display automatically to optimize the display’s…visibility…features tied to ambient light levels…” – therefore signals for adjusting at least intensity of the first wearable display device are transmitted in response to the received sensor information, [0085] “the ambient light sensor can also be used to control the brightness of the display…end user’s hats may light up brighter to become more visible in the darkness” – therefore signals for adjusting at least intensity of the first wearable display device are transmitted in response to the received sensor information, [0016] “the wearable display devices may also be controlled by a wireless input device or devices…wirelessly connected input device controls…in essence…allowing various input devices…to utilize the wearable display like a…monitor” – functions of the CPU may be performed remotely in embodiments and control signaling therefore wireless, [0064]-[0066] externally-controlled embodiments)
Cullen suggests it is advantageous to include wherein the first wearable display being associated with a sensor and a camera, receiving image information from the camera associated with the first wearable display device, receiving from the sensor associated with the first wearable display device sensor information, and wirelessly transmitting a signal for adjusting intensity, color, or polarization of the first wearable display device in response to the received sensor information, because doing so may help the displayed advertisement/image on the device be more visible during adverse lighting conditions and/or help optimize the display of content upon the wearable display ([0019] & [0043] & [0081] & [0085]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Puntoriero in view of Travez to include wherein the first wearable display being associated with a sensor and a camera, receiving image information from the camera associated with the first wearable display device, receiving from the sensor associated with the first wearable display device sensor information, and wirelessly transmitting a signal for adjusting intensity, color, or polarization of the first wearable display device in response to the received sensor information, as taught by Cullen, because doing so may help the displayed advertisement/image on the device be more visible during adverse lighting conditions and/or help optimize the display of content upon the wearable display.
Furthermore, as in Cullen, it was within the capabilities of one of ordinary skill in the art to modify the method of Puntoriero in view of Travez to include wherein the first wearable display being associated with a sensor and a camera, receiving image information from the camera associated with the first wearable display device, receiving from the sensor associated with the first wearable display device sensor information, and wirelessly transmitting a signal for adjusting intensity, color, or polarization of the first wearable display device in response to the received sensor information. Furthermore, as in Cullen, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would help the displayed advertisement/image on the device be more 

Puntoriero, Travez, and Cullen do not appear to disclose,
estimating the expected viewership associated with the expected future time period using the received image information
However, Mann teaches selecting advertisements for display during expected future time periods on display devices (abstract, Fig 1, Fig 2). Mann further discloses 
estimating the expected viewership associated with the expected future time period using the received image information (3:40-55 “an advertiser’s bud for showing an ad can be conditioned on the presence of at least a minimum number of people within a viewing area of the display screen” 4:39-65 “can determine the actual number of individuals who are present...the number of persons present in the vicinity of the display unit can be provided to the content scheduling unit”, 5:38-55 “the camera may be used to calculate the number of people who view or are in the vicinity of the display”, 10:55-61 “a recognition technique applied to an image, video…” 11:10-18, 13:1-10 “advertiser can explicitly specify…condition to bid…only if the attendance…reaches at least a minimum amount…certain number of people”)
Mann suggests it is advantageous to include estimating the expected viewership associated with the expected future time period using the received image information, because doing so may help optimize the display of content upon the display, and because doing so can provide additional controls to advertisers over where/when their ads are shown (1:25-41, 2:65-57 & 3:1-10, 13:1-10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Puntoriero in view of Travez in view of Cullen to include estimating the expected viewership associated with the expected future time period using the received image information, as taught by Mann, because doing so may help optimize the display of content upon the display, and because doing so can provide additional controls to advertisers over where/when their ads are shown.
Furthermore, as in Mann, it was within the capabilities of one of ordinary skill in the art to modify the method of Puntoriero in view of Travez in view of Cullen to include estimating the expected viewership associated with the expected future time period using the received image information. Furthermore, as in Mann, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so may help optimize the display of content upon the display, and because doing so can provide additional controls to advertisers over where/when their ads are shown, as is needed in Puntoriero.

With respect to claim 2, Puntoriero teaches the method of claim 1;
wherein the on-going event comprises a sports tournament ([0014] & [0207] golf tournament is an on-going sports tournament, [0042] various tournaments – also, the regular season and playoffs is a sports tournament for the Superbowl)

With respect to claim 4, Puntoriero teaches the method of claim 1;
wherein the expected future time period comprises a broadcast time period during which the person's future performance in the on-going event is to be broadcast ([0012] tournament schedule, [0014] & [0031] & [0034] & [0042]  broadcast time period (e.g., schedule, duration) for the event/opportunity, [0178] & [0198]-[0199] & [0206] percent coverage of the athlete during the broadcast event (i.e. a broadcast time period during which the person's future performance in the on-going event is to be broadcast )   

With respect to claim 8, Puntoriero teaches the method of claim 1;
wherein the article is selected from the group consisting of a shirt, a hat, pants, shoes, an arm band, a helmet, a bag, a glove, a racket, a bat, and a stick ([0012] & [0076] & [0161] the article may be a glove – Examiner notes that the because the phrase “for display using a first display device associated with the article” is given no patentable weight and cannot result in patentable distinction the description of the article on which the message is displayed is similarly not given patentable weight)

Examiner notes that Travez also teaches wherein the article is selected from the group consisting of a shirt, a hat, pants, shoes, an arm band, a helmet, a bag, a glove, a racket, a bat, and a stick ([0023], [0026], [0028])

With respect to claim 9, Puntoriero teaches the method of claim 1;
wherein the first message comprises a first advertisement and the selecting the first advertisement comprises: computing by the processor, for each of a plurality of candidate advertisements, a corresponding advertisement metric based on at least one parameter of the respective candidate advertisements and the expected future time period; ([0015]-[0016]  [0068]-[0069] different advertisers/sponsors (and their respective advertisements/logos/slogans by association) have corresponding bid amounts for the future time period (i.e., “at least one parameter of the respective candidate advertisements”) and these bid amounts are similarly an “advertisement metric” (e.g., expected revenue) used to select the advertisements)
designating as the first advertisement the candidate advertisement having a maximum advertisement metric ([0015]-[0016]  [0068]-[0069] the highest bid (i.e., “maximum advertisement metric” wins and the associated advertisements/logo/slogan is designated/selected)

With respect to claim 14, Puntoriero and Travez teach the method of claim 1. Puntoriero does not appear to disclose,
further comprising downloading the first message to the first wearable display device
However, Travez teaches, 
further comprising downloading the first message to the first wearable display device ([0023]-[0024] & [0026]-[0028])
Travez suggests it is advantageous to include downloading the first message to the first wearable display device, because doing so increase the flexibility and efficiency with which different messages may be displayed on different articles associated with people which can increase the ability to monetize these displays/articles and in general can increase revenues ([0003] & [0019]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Puntoriero to include downloading the first message to the first display device, as taught by Travez, because doing so increase the flexibility and efficiency with which different messages may be displayed on different articles associated with people which can increase the ability to monetize these displays/articles and in general can increase revenues.
Furthermore, as in Travez, it was within the capabilities of one of ordinary skill in the art to modify the method of Puntoriero to include downloading the first message to the first display device. Furthermore, as in Travez, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would increase the flexibility and efficiency with which different messages may be displayed on different articles associated with people which can increase the ability to monetize these displays/articles and in general can increase revenues, as is needed in Puntoriero.

With respect to claim 18, Puntoriero teaches the method of claim 1;
wherein the on-going event comprises a show ([0042] & [0014] & [0206] televised golf tournaments and/or these other televised events are each a “show”, [0013] musical shows or award ceremony shows or fashion shows )

With respect to claim 20, Puntoriero teaches the method of claim 1;
wherein the person is one of an athlete, a talent performer, and a contestant ([0013] & [0076] & [0178] athletes and/or talent performer and/or contestant)


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Tian et al. (U.S. PG Pub No. 2017/0091822, March 30, 2017) teaches estimating the expected viewership associated with the expected future time period using the received image information, and selecting, based on the estimated expected viewership associated with the expected future time period, a first message for display on the first display location (abstract, [0043], CLAIM 1)


Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621